Citation Nr: 1106176	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service- connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 






INTRODUCTION

The Veteran served on active duty from July 1960 to July 1980.

This matter arises before the Board of Veterans' Appeals (Board), 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional Office 
(RO) that denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection is currently in effect for coronary artery 
disease, rated 60 percent disabling and hypertension, rated 20 
percent disabling.  The combined evaluation is 70 percent.  

At his hearing in November 2010, the Veteran raised other matters 
for which he stated service connection is warranted:  disability 
of the knees (Hearing transcript (T.), page 8); and disability of 
the kidneys and eyes, T. 11.  These issues have a bearing on the 
TDIU issue and are considered to be inextricably intertwined with 
the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Therefore, 
the TDIU claim should be readjudicated following the 
adjudication, or other appropriate disposition, of these claims 
for service connection.

The Veteran also testified at his hearing that he last worked 
about 10 years ago and that he retired due to disability.  T. 5-
6.  Although his former place of employment had previously 
responded in February 2008 that the Veteran had been absent 
immediately before retirement due to personal illness, the nature 
of the disability was not articulated.  At the time of his 
hearing, the Veteran presented a different letter from his former 
employer that showed that he was approved for disability 
retirement.  Again, the nature of the disability was not 
identified.  The records and full determination from this 
employer would be helpful to the Veteran's claim.  Given that 
this submission has a specific file identification number as well 
as another point of contact, an additional request to the former 
employer for further information is in order.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide all necessary 
information/authorization regarding the 
release of information from his former 
employer.   Take all appropriate 
developmental action to obtain the decision 
and underlying medical reports pertinent to 
the disability benefits that the Veteran 
receives from his former employer.   

2.  Take all appropriate developmental and 
adjudication action concerning the 
inextricably intertwined issues of service 
connection for bilateral knee disabilities, 
kidney disability and eye disability.   All 
appropriate appellate procedures should be 
followed, as applicable.   

3.  Then, after conducting any further 
development such as obtaining, as 
applicable, a VA examination/ medical 
opinion per Friscia v. Brown, 7 Vet. App. 
294 (1995) (VA has a duty to supplement the 
record by obtaining an examination which 
includes an opinion on what effect the 
appellant's service- connected disability 
has on the ability to work), readjudicate 
the claim for TDIU.  If the benefit sought 
on appeal remains denied, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



